  Case 20-20054       Doc 33    Filed 06/05/20 Entered 06/05/20 15:22:08            Desc Main
                                  Document     Page 1 of 5




Mark S. Middlemas, USB No. 9252
Brigham J. Lundberg, USB No. 12583
LUNDBERG & ASSOCIATES, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115
(801) 263-3400
(801) 263-6513 (fax)
ECFmailDistGroup@Lundbergfirm.com

Attorneys for Lakeview Loan Servicing, LLC
L&A Case No. 19.74444.7

                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                    Central Division


In re:                                           Bankruptcy No. 20-20054 JTM

Thomas Allan McEwan,                             (a Chapter 13 case)

                                        Debtor. Filed Electronically

RESPONSE TO DEBTOR'S MOTION TO VACATE DISMISSAL AND EXTEND 11 U.S.C. §
                          521(i) DEADLINE



         Lakeview Loan Servicing, LLC (“Creditor”) a secured creditor of the above-referenced

debtor, responds to the debtor's Motion to Vacate Dismissal and Extend 11 U.S.C. § 521(i)

Deadline. Flagstar Bank, FSB presently services this loan for the Creditor. Creditor represents as

follows:

         1.    The Debtor filed his Chapter 13 Case No 20-20054 on January 5, 2020.

         2.    Creditor holds a secured claim against the debtor's real property located at 4452

South Renardo Place West Valley City, UT. 84119. Creditor filed it's Proof of Claim No. 4 on

March 16, 2020 stating an arrearage of $23,459.54.
  Case 20-20054       Doc 33    Filed 06/05/20 Entered 06/05/20 15:22:08            Desc Main
                                  Document     Page 2 of 5




       3.     Prior to the dismissal of his current case, the debtor filed a Chapter 13 plan

wherein he provided for payment of the arrears, but did not provide for maintenance of payments

pursuant to 11 U.S.C. § 1322(b)(5). (Docket No. 14.)

       4.     The Debtors case was not confirmed prior to the court's entry of an order

dismissing the case on March 25, 2020 (hereinafter “Dismissal Order) based on the debtor's

failure to fully comply with 11 U.S.C. § 521(a)(1) within 45 days of filing. (Docket No. 26). The

debtor has moved to vacate the dismissal. (Docket No. 31.)

       5.     Creditor objects to the debtor's motion for relief from the Dismissal Order because

the debtor was delinquent at the time of dismissal on post-petition payments and remains post-

petition delinquent for the February 1, 2020 payment. If the court vacates the dismissal, the

debtor will be in violation of the terms of their proposed plan under 11 U.S.C. § 1322(b)(5),

providing cause for the trustee to once again recommend dismissal, or for the Creditor to obtain

relief from stay. Creditor also submits that the debtor cannot cure its failure to comply with the

strict requirements of 11 U.S.C. § 521(a)(1) and (i)(1) without refiling the case as the case was

automatically dismissed on the 46th day. In re: Wilkinson, 346 B.R. 539, 545 (Bankr. D. Utah

2006); In re: Fawson, 338 B.R. 505, 515 (Bankr. D. Utah 2006).

       6.     The bankruptcy court has discretion to grant relief under Federal Rule of Civil

Procedure 60(b) and Federal Rule of Bankruptcy Procedure 9024, but that relief is extraordinary

and may only be granted in exceptional circumstances. In re: Busch, 369 B.R. 614, 623 (10th Cir.

B.A.P. 2007, citing Servants of the Paraclete v. Does, 204 F.3d 1005, 1009 (10th Cir. 2000)); Bud

Brooks Trucking, Inc. v. Bill Hodges Trucking Co., 909 F.2d 1437, 1440 (10th Cir. 1990). In


                                               -2-
  Case 20-20054       Doc 33       Filed 06/05/20 Entered 06/05/20 15:22:08           Desc Main
                                     Document     Page 3 of 5




order to obtain relief from the Order, the debtors must establish grounds for relief under Fed. R.

Civ. P. 60(b) and 9024, and further demonstrate a potentially meritorious defense. This dual

showing is necessary in order to avoid “the useless exercise of vacating an undoubtedly correct

judgment. White v. Cassey, 1994 U.S. App. LEXIS 19571 (10th Cir. 1994, citing Pelican Prod.

Co. v. Marino, 893 F.2d 1143, 1147-1148 (10th Cir. 1990); Cessna Finance Corp. v. Bielenberg

Masonry Contracting, 715 F.2d 1442, 1445 (10th Cir. 1983); In re: Stone, 588 F. 2d 1316, 1319

(10th Cir. 1978); Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir. 1970).

       7.      Here, the court's judgment was proper. (Docket No. 26.) Creditor represents that

the debtor is post-petition delinquent, and was delinquent at the time of dismissal, and will not be

able to overcome the basis for the automatic dismissal after the expiration of the 45 day statutory

compliance period. As to the post-petition payments owed, vacating the Court's judgment would

serve no purpose because the court would ultimately either dismiss the case again prior to

confirmation based on the debtor's failure to comply with his Plan, or grant relief from stay--

effectively removing the claim and treatment from the Chapter 13 case. In either event the lack

of payments would render the case either unable to be confirmed, or frustrate the debtor's attempt

to treat and cure the pre-petition claimed arrears of $23,459.54. Non-compliance under 11 U.S.C.

§ 521(a)(1) and (i)(1) aside, unless and until the debtor is post-petition current, there is no point

in vacating the Dismissal Order.

                                        CONCLUSION

       Based on the foregoing, Creditor therefore requests the court deny the debtor's motion to




                                                 -3-
  Case 20-20054       Doc 33     Filed 06/05/20 Entered 06/05/20 15:22:08          Desc Main
                                   Document     Page 4 of 5




vacate the dismissal of his Chapter 13 case.

        DATED: June 5, 2020.

                                               LUNDBERG & ASSOCIATES, PC


                                               By: /s/Mark S. Middlemas
                                                      Mark S. Middlemas
                                                      Attorney for Creditor

     CERTIFICATE OF SERVICE – BY NOTICE OF ELECTRONIC FILING (CM/ECF)

       I certify that on June 5, 2020 I electronically filed the foregoing Response, with the

United States Bankruptcy Court for the District of Utah by using the CM/ECF system. I further

certify that the parties of record in this case, as identified below, are registered CM/ECF users

and will be served through the CM/ECF system:

                               David L. Fisher
                               Fisher Law Group, PLLC
                               fisherlawllc@lawyer.com
                               ECF
                                       Attorney for Debtor


                               Lon Jenkins
                               ecfmail@ch13ut.org
                               ECF
                                      Chapter 13 Trustee


                                               /s/Mark S. Middlemas
                                               Mark S. Middlemas




                                                -4-
  Case 20-20054       Doc 33      Filed 06/05/20 Entered 06/05/20 15:22:08           Desc Main
                                    Document     Page 5 of 5




                         CERTIFCATE OF SERVICE – MAIL, OTHER

       I certify that on June 5, 2020 I caused to be served a true and correct copy of the

foregoing Response, as follows:

Mail Service – By regular first class United States mail, postage fully pre-paid addressed to:

                               Thomas Allan McEwan
                               4452 South Renardo Place
                               West Valley City, UT 84119
                                     Debtor


                                              /s/Mark S. Middlemas
                                              Mark S. Middlemas




                                                -5-
